Citation Nr: 0829767	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a gastro-intestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The issues of entitlement to service connection for 
hypertension and a gastrointestinal disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder as a 
result of his active service.  

2.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in- service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2007).  

With regard to the veteran's claim for service connection for 
PTSD, this case turns on the first element, whether the 
veteran has PTSD.  Of record are conflicting medical opinions 
as to this element.  In cases where there are conflicting 
statements or opinions from medical professionals it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The veteran contends that he currently suffers from PTSD and 
other psychiatric disorders as a result of treating wounded 
soldiers while serving in a hospital in Japan.  His DD Form 
214 documents that he had service as a medical specialist and 
that he served in Japan from December 1965 to March 1966 as a 
ward attendant with the 249th General Hospital.  Hence his 
reported duty is not inconsistent with his service personnel 
records.  

Of record is a September 2004 letter from "C.S.B", M.D.  
Dr. C.S.B. reported that the veteran had a history of anxiety 
symptoms and had been diagnosed with general anxiety 
disorder.  This physician opined that the veteran's anxiety 
"may very well be the result of trauma he experienced as a 
hospital medic caring for combat casualties."  This letter 
is evidence against the veteran's claim for PTSD because Dr. 
C.S.B. made no mention of a PTSD diagnosis but instead 
diagnosed a different psychiatric disorder, generalized 
anxiety disorder.  Hence, this is evidence that the veteran 
does not have PTSD.  

However, Dr. C.S.B.'s letter is evidence that the veteran 
currently suffers from an acquired psychiatric condition, 
other than PTSD, as the result of his service.  

In a later letter, dated in June 2005, Dr. C.S.B. stated 
"[i]t is my considered opinion that he may possibly be 
suffering from Post Traumatic Stress Disorder."  The Board 
affords this opinion little probative weight.  This opinion 
is couched in highly speculative language.  In this regard, 
Dr. C.S.B. prefaces his diagnosis of PTSD with the phrase 
"may possibly be suffering from."  A long line of cases 
have found such opinions to be of little value.  In Bloom 
v.West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
Such speculative opinions are of little probative value.  

Additionally, this June 2005 opinion is wholly conclusory 
with no supporting rationale.  The opinion also contradicts 
the opinion presented in Dr. C.S.B.'s earlier letter which 
was stated in less speculative language.  As this 
contradiction is without any explanation, which one would 
expect in such a situation, the Board finds the latter 
opinion to be of little probative value.  

Also of record is an eight page Vet Center intake report 
dated in August 2005 and signed by a social worker.  This 
report includes a diagnosis of PTSD.  However, the report is 
more in the way of a textbook list of symptoms that are 
stated in an overlapping manner and contradict other reports 
by the veteran.  In short, the report shows little 
interaction with the veteran as to eliciting symptoms; 
instead the report simply lists all or nearly all of the 
symptoms of PTSD and then attributes these to the veteran.  
On many levels, the Board finds this report is entitled to 
very low probative value.  

Following seven rather sparse pages of history provided by 
the veteran, the last page of the intake form contains an 
assessment in which the social worker diagnosed the veteran 
as suffering from PTSD.  The social worker provides a long 
list of symptoms, he describes as a full range of active PTSD 
symptoms.  These are listed as "a chronic and severe sleep 
disorder with insomnia, restless sleep, interrupted sleep, 
nightmares and night terrors; Flashbacks, memory problems, 
trouble concentrating and intrusive thoughts; Feelings of 
anger, problems with his temper and irritability; Strong 
feelings of survivors guilt and passive suicidal ideation."  
This evidence does not remark as to any specifics of these 
alleged symptoms.  Rather it is more in the nature of a 
recitation from a manual.  The Board finds this lack of 
specificity to impact negatively on the opinion.  

More problematic is that the social worker states that the 
veteran's PTSD first manifested during the veteran's service.  
This is contradicted by the record, including the veteran's 
own endorsements contemporaneous to service.  Service medical 
records are absent for any treatment for psychiatric 
symptoms.  A separation report of medical examination, dated 
in March 1966 shows a normal psychiatric clinical evaluation 
and there is no mention of psychiatric symptoms.  
Indeed, the veteran's own statements at separation from 
service contradict the social worker's statement of 
manifestation of PTSD during service.  In a March 1966 
separation report of medical history, the veteran indicated 
that did not then have nor had ever had nervous trouble of 
any sort, loss of memory or amnesia, depression or excessive 
worry, frequent or terrifying nightmares, or frequent trouble 
sleeping.  This encompasses most of the symptoms that the 
social worker attributed to PTSD.  

As between the veteran's statements made contemporaneous to 
service and his report to the Vet Center social worker 
thirty-nine years later, the Board finds more probative the 
more contemporaneous statements made in March 1966.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  For this additional reason, the Board finds 
the Vet Center intake record to be of little, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993 (finding the Board may reject a medical opinion based 
on facts provided by the veteran found to be inaccurate).  

The Board has also considered the opinion of the veteran.  As 
stated above, the veteran has provided evidence of medical 
experience.  Hence, his opinion that he suffers from PTSD 
from service is competent evidence.  That being said, his 
opinion is afforded little probative weight.  First, his 
medical experience is dated by four decades.  The record 
fails to show any medical experience or training after 
service; the veteran was employed as a postal worker as a 
civilian.  This lack of any recent or updated medical or 
psychiatric training or experience reduces the value of his 
opinion because it indicates that, as compared with other 
opinions of record, his qualifications to render a medical or 
psychiatric opinion are severely limited.  Further reducing 
the value of his opinion is that his own interest in the 
outcome impacts negatively on his credibility.  See Pond v. 
West, 12 Vet. App. 341 (1999) (citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) for the holding that while interest 
in the outcome of a proceeding "may affect the credibility 
of testimony, it does not affect competency to testify").  

In contrast to the opinions by Dr. C.S.B., the Vet Center 
social worker, and the veteran, an opinion rendered in 
conjunction with a March 2005 VA psychiatric examination, is 
highly probative that the veteran does not suffer from PTSD. 

In March 2005, the veteran underwent a VA psychiatric 
examination by a physician.  The examination report contains 
a detailed service and post-service medical history and the 
examiner indicated that he had reviewed the veteran's claims 
file.  He accurately stated the veteran's characterization of 
his service and the language used by the examiner shows that 
he did not doubt the veteran's reports of his inservice 
experiences.  

Rather than simply listing symptoms, the VA examiner provided 
objective observations of the veteran's psychiatric health 
and recounted both the symptoms reported by the veteran and 
those denied by the veteran.  Those symptoms reported by the 
veteran included a sense of apprehension, clammy, 
"jingling" hands, butterflies in the stomach, an irritable 
and anxious mood, a report of interrupted sleep, and numerous 
other physical symptoms.  In referring specifically to 
"posttraumatic stress disorder symptoms", the examiner 
stated that the veteran: 

reports strange dreams but he denies 
having a lot of dreams of the military.  
He denied any trauma memories about his 
time at the hospital although he does not 
like to think about all of the dead and 
dying.  He denied any avoidance symptoms.  
He denied being emotionally detached from 
others.  He does have an increased 
startle reflex.  

This report of symptoms differs significantly from the mere 
listing of symptoms in the Vet Center intake form.  Rather 
than a generic list, the VA examination report indicates an 
interaction between the veteran and the examiner to elicit 
the veteran's symptoms.  Additionally, a review of the claims 
file by the VA examiner coupled with the interview with the 
veteran insures a more objective and accurate history as to 
what symptoms, if any, manifested during service.  The March 
2005 VA examination report is thus based on a more complete 
history.  

In addressing PTSD, the examiner stated that the veteran did 
not meet the criteria for post traumatic stress disorder or 
for a depressive disorder.  Given his careful examination of 
the veteran, the specific concrete language employed, as 
opposed to the speculative language of Dr. C.S.B., and the 
more complete medical history reviewed, the Board assigns 
considerably greater weight to the March 2005 VA examination 
report than the sum weight afforded the August 2005 Vet 
Center intake record, the June 2005 letter from Dr. C.S.B., 
and the veteran's own opinion.  

Finally, the Board acknowledges the June 2005 letter from the 
veteran's spouse.  In that letter, his spouse described the 
veteran's observable symptoms.  This is competent and 
probative evidence and the Board has considered her 
statements in arriving at this decision.  Those statements 
support a grant of service connection for a disability 
manifested by those symptoms.  However, the preponderance of 
medical evidence of record establishes that the psychiatric 
disorder from which the veteran suffers is not PTSD.  

Entitlement to service connection for disease or injury is 
limited to cases in which the veteran has the claimed 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The service and post service medical evidence 
described above preponderate against a finding that the 
veteran has PTSD.  Hence, service connection for PTSD must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2007).  

Simply stated, as the Board has found the veteran not to have 
PTSD, stressor verification or discussion is not warranted

However, the evidence does demonstrate that the criteria have 
been met for service connection for an acquired psychiatric 
disorder.  In this regard, the March 2005 VA examination 
report contains an opinion favorable to the veteran's claim 
for a psychiatric disorder other than PTSD.  After recounting 
the veteran's accurate medical history, recording his 
reported symptoms, and examining the veteran, the VA 
physician rendered a diagnosis of a panic disorder.  
Significantly, the examiner opined that the veteran's panic 
disorder is the result of his service.  

The March 2005 VA examination report and the September 2004 
letter from Dr. C.S.B. provide evidence that the veteran does 
suffer from an acquired psychiatric disorder as the result of 
his service.  There is no evidence to the contrary.  Hence, 
service connection is warranted for an acquired psychiatric 
disorder, other than PTSD.  

This finding does not suggest that all of the veteran's 
problems are the result of his active service many years ago.  
The nature and extent of the disability related to service 
from April 1964 to March 1966 is, however, not before the 
Board at this time.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2004 and March 2006 that 
fully addressed all three notice elements.  The December 2004 
letter was sent prior to the initial RO decision in this 
matter.  That letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  

However, the duty to notify was not satisfied, prior to the 
initial adjudication by the RO, as to how VA assigns 
disability ratings and effective dates.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify as to how VA assigns 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
three notice elements as such apply to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate an 
effective date and disability rating and of the veteran's and 
VA's respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
Supplemental Statement of the Case issued in July 2008, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment and personnel records.  Also 
obtained and associated with the claims file are Social 
Security Administration (SSA) disability records and private 
treatment records from "S.A.", M.D., "J.D.", M.D., and 
"C.S.B.", M.D.  A VA psychiatric examination was afforded 
the veteran in June 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, 
other than PTSD, is granted.  


REMAND

The veteran's claims for service connection for hypertension 
and a gastro-intestinal disorder were stated in terms of a 
theory of secondary service connection.  In his June 2005 
Notice of Disagreement, the veteran disagreed with the RO's 
denial of service connection for gastroesophageal reflux 
disease, irritable bowel syndrome, diverticulosis, and 
hypertension, and asserted that these conditions were 
secondary to PTSD.  

Although the Board has denied the veteran's appeal as to his 
claim for service connection for PTSD, the Board has granted 
service connection for an acquired psychiatric disorder.  
PTSD and other psychiatric disorders are all rated under the 
same general part of the Schedule for Rating Disabilities in 
the C.F.R.  Based on that similarity the Board finds that 
PTSD and an acquired psychiatric condition are enough alike 
that the veteran's assertion as to secondary service 
connection based on PTSD infers an assertion that his 
acquired psychiatric disorder either caused or aggravated any 
gastro-intestinal disorder and/or hypertension from which he 
may suffer.  Therefore, the Board finds that a medical 
examination and a medical opinion are necessary for an 
adjudication of these claims.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with regard to his claimed 
hypertension and gastro-intestinal 
disorders.  

The examiner is asked to identify any and 
all gastro-intestinal disorders from which 
the veteran suffers, including whether he 
suffers from diverticulitis, 
gastroesophageal reflux disease, and/or 
irritable bowel syndrome.  Similarly, the 
examiner is asked to state whether the 
veteran has hypertension.  

As to any and all identified disorders, 
the examiner is asked to provide three 
opinions.  

(i)  First, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any identified disorder 
is a direct result of the veteran's 
service, that is, whether any identified 
disorder had its onset during the 
veteran's service, and whether 
hypertension manifested within one year of 
separation from service.  

(ii)  Second, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any identified disorder 
was caused by the veteran's now service 
connected psychiatric disorder.  

(iii)  Third, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any identified disorder 
was aggravated by the veteran's now 
service connected psychiatric disorder.  
That is, whether there has been an 
increase in severity of any identified 
disorder, beyond its natural progression, 
due to the veteran's psychiatric disorder.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

2.  Then, readjudicate the claims on 
appeal with consideration of direct and 
secondary theories of service connection.  
If any of the claims remain denied, 
provide a supplemental statement of the 
case to the veteran and his representative 
and allow for an appropriate time to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


